Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	DETAILED ACTION
	Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	        Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.  
Claim 14 is directed to an abstract idea without significantly more.
Regarding step 1, claim 14 falls within one of the four statutory categories.  The claim recites a series of steps and, therefore, is a process. 
Regarding step 2A prong 1, claim 14 recites an abstract idea – mathematics. All steps of the process explicitly say they are calculating something.  The method steps are directed to mathematical relationships.   Claim 14 therefore recites the judicial exception of mathematical concepts.
Regarding step 2A prong 2, the claim does not recite any additional elements.  The claim does not explicitly recite that the steps are performed by a computer.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to 
Regarding step 2B, the analysis is the same as for step 2A prong 2.  Claim 14 is therefore non-statutory.
Regarding claims 15-19, the claims recite mathematical calculations and do not recite additional limitations beyond the abstract idea. The analysis for claim 14 therefore applies equally to claims 15-19.
Computer program product 20 are rejected for similar reasons as presented above with reference to method claim 14.  

	Conclusion

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

4.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest system, comprising: 
a memory; 
a processor, coupled to the memory, configured to: 
generate a first bitmap based on a first matrix, the first bitmap having a plurality of bit positions, each bit position corresponding to a different element of the first matrix, each bit position having a value of 1 when a value of the corresponding element of the first matrix is not 0, and a value of 0 when the value of the corresponding element of the first matrix is 0, 
compress the first matrix into a first compressed matrix, the first compressed matrix including fewer elements having the value of 0 than the first matrix, 
adjust the first bitmap based on the first compressed matrix, 
generate a second bitmap based on a second matrix, the second bitmap having a plurality of bit positions, each bit position corresponding to a different element of the second matrix, each bit position having the value of 1 when a value of the corresponding element of the second matrix is not 0, and the value of 0 when the value of the corresponding element of the second matrix is 0, 
compress the second matrix into a second compressed matrix, the second compressed matrix including fewer elements having the value of 0 than the second matrix, and 
adjust the second bitmap based on the second compressed matrix; and 
a matrix multiply accelerator (MMA), coupled to the processor and the memory, configured to multiply the first compressed matrix and the second compressed matrix to generate an output matrix, 
including: for each element i,j of the output matrix, calculate a dot product of the ith row of the first compressed matrix and the jth column of the second compressed matrix based on the first bitmap and the second bitmap
features as recited in independent claim 1.  Similar language is used in other independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182